DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of Species II with identified claims 1-8 in the reply filed on 10/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IMADA 20120218783 (IMADA).

    PNG
    media_image1.png
    418
    541
    media_image1.png
    Greyscale


Regarding claim 1, figs. 9-10 of IMADA discloses a method of forming a high electron mobility transistor (HEMT), comprising: 
sequentially forming a carrier transit layer 2b (par [0043]) and a carrier supply layer 2d on a substrate 1); 
forming a main gate (6 and 7) and a control gate 8 on the carrier supply layer 2d; 
forming a source electrode 4 and a drain electrode 5 at two opposite sides of the main gate and the control gate; and 
electrically connecting the source electrode 4 to the control gate 8 by a metal interconnect (Au - par [0085-0086]).

Regarding claim 2, IMADA discloses further comprising: forming a buffer layer 2a on the substrate before the carrier transit layer and the carrier supply layer are formed on the substrate.

Regarding claim 3, fig. 10 of IMADA wherein the main gate 7 comprises a bottom part (small part in between 6) and a top part (above 6).

Regarding claim 5, fig. 10 of IMADA discloses wherein the control gate comprises a bottom part 8a and a top part 8b.

Regarding claim 6, IMADA discloses wherein the bottom part comprises an insulating layer 8a (conductive oxide – par [0073]) while the top part comprises metal (par [0078] - Ti, Pd or Ta or an alloy thereof can be used in place of Ni and Au).

Regarding claim 8, (par [0052] - he electrode recesses 2A and 2B may be formed by etching the cap layer 2e halfway therethrough or by etching the cap layer 2e through to the electron supply layer 2d or beyond) of IMADA discloses of wherein the steps of forming the source electrode and the drain electrode at the two opposite sides of the main gate and the control gate comprise: etching the carrier supply layer to form a source recess and a drain recess in the carrier supply layer at the two opposite sides of the main gate and the control gate; and forming the source electrode in the source recess and the drain electrode in the drain recess.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over IMADA in view of He et al. 9385001.
Regarding claim 4, IMADA discloses claim 3, but does not discloses wherein the bottom part comprises p-type gallium nitride (GaN) while the top part comprises metal.

    PNG
    media_image2.png
    365
    547
    media_image2.png
    Greyscale

However, fig. 3 of He discloses a gate 308/310 comprising a bottom part gate layer 308 and top part gate layer 310 wherein the bottom part gate layer 308 comprises a P-type group III-V material suitable for raising the potential of the current conducting 2DEG channel to deplete the carriers from the channel at zero gate bias. In one embodiment, the gate layer 308 comprises a P-type gallium nitride (P-GaN) material. A self-aligned gate electrode 310 is formed on, and electrically coupled to, the gate layer 308. The gate electrode 310 comprises, for example, indium tin oxide (ITO).
In view of such teaching, it would have been obvious to form a HEMT of IMADA comprising wherein the bottom part comprises p-type gallium nitride (GaN) while the top part comprises metal such as taught by He in order to raising the potential of the current conducting 2DEG channel to deplete the carriers from the channel at zero gate bias.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770.  The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.usl3to.gov/lntervlewi3ractlce.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829